DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “carbazolyl and its derivative groups, acridinyl and its derivative groups, diarylamino and its derivative groups”.  Applicants are advised to amend this phrase to recite “carbazolyl, carbazolyl derivatives, acridinyl, acridinyl derivatives, diarylamino, and diarylamino derivatives”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “wherein R1 and R2 are each independently selected from the group consisting of the following groups;”. Applicants are advised to amend this phrase to recite “wherein R1 and R2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the formulas: 
    PNG
    media_image1.png
    107
    277
    media_image1.png
    Greyscale
. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “wherein R1 and R2 are each independently accordingly to any of the following formulas”. . Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “wherein R1 and R2 are each independently accordingly to any of the following formulas”. Applicants are advised to amend the claim to recite “or” between the last two formulas recited in the claims. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “wherein R1 and R2 are each independently selected from the group consisting of the following groups: 
    PNG
    media_image2.png
    132
    238
    media_image2.png
    Greyscale
”.  Applicants are advised to amend this phrase to recite “wherein R1 and R2 are each independently 
    PNG
    media_image2.png
    132
    238
    media_image2.png
    Greyscale
”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “wherein R1 and R2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein R1 and R2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas of the claim. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “wherein L1 and L2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein L1 and L2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas of the claim. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “wherein L1 and L2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein L1 and L2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas of the claim. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “wherein L1 and L2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein L1 and L2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas of the claim. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “wherein L1 and L2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein L1 and L2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas of the claim. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “wherein R1 and R2 are each independently selected from the group consisting of the following groups: 
    PNG
    media_image2.png
    132
    238
    media_image2.png
    Greyscale
”.  Applicants are advised to amend this phrase to recite “wherein R1 and R2 are each independently 
    PNG
    media_image2.png
    132
    238
    media_image2.png
    Greyscale
”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “wherein L1 and L2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein L1 and L2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “wherein R1 and R2 are each independently selected from the group consisting of the following groups:”. Applicants are advised to amend this phrase to recite “wherein R1 and R2 are each independently selected from the group consisting of”.  Applicants are further advised to insert “and” between the last two (2) formulas. Appropriate correction is required

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “having any of chemical structures represented by Formula (1-1) to Formula (1-6). Applicants are advised to amend the claim to recite “or” between the last two structures recited in the claims. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the labels for Formulas (1-1), (1-2) and (1-3) as:
    PNG
    media_image3.png
    23
    153
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    24
    155
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    27
    156
    media_image5.png
    Greyscale
. Applicants are advised to amend these labels as “Formula (1-1)”, “Formula (1-2)” and “Formula (1-3)”. Furthermore the labels for Formulas (1-4) to (1-6) are recited as “Formula( 1-4)”, Formula( 1-5)”, and “Formula ( 1-6)”. Applicants are advised to amend these labels as “Formula (1-4)”, Formula (1-5)”, and “Formula (1-6)”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Claim 16 recites the phrase “wherein the compound is any one of the following compounds:”. Applicants are advised to amend the claim to recite “or” between the last two structures recited in the claims. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites the phrase “one or more layers selected from a hole injection layer, a hole transmission layer, an electron blocking layer, a hole blocking layer, an electron transmission layer and an electron injection layer”. Applicants are advised to amend the claim to recite  “one or more layers selected from a hole injection layer, a hole transmission layer, an electron blocking layer, a hole . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the structure of formula (1):

    PNG
    media_image6.png
    375
    223
    media_image6.png
    Greyscale
.
1 and L2 are linking groups to R1 and R2. However, the claim recites that L1 and L2 are each independently selected from the group consisting of a hydrogen atom, phenyl, naphthyl, anthracyl, pyridyl, pyrimidyl, and pyrazinyl” which renders the scope of the claim indefinite given that it is unclear how L1 and L2 can be hydrogen atoms and still act as linkers to R1 and R2.

Claim 2 recites the formula:

    PNG
    media_image7.png
    110
    194
    media_image7.png
    Greyscale
,
which renders the scope of the claim indefinite given that the claim does not recite the values of m and n. It is therefore unclear what values of m and n are encompassed by claims. In the interests of compact prosecution, pending the rectification/clarification of the above, in the rejections set forth below, the integers m and n will be treated as having a range of [0-4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al (US 2019/0088884).

Regarding claim 1, Aspuru-Guzik et al discloses the following compound ([0007] – (I)):

    PNG
    media_image8.png
    256
    240
    media_image8.png
    Greyscale
,
1 and X2 are both BRC ([0007]); and RC H or a C6-18 aryl, i.e. phenyl and biphenyl ([0007] and [0060]). The C6-18 aryl can be substituted with a C6-18 heteroaryl such as carbazole ([0060] and [0064]), i.e.

    PNG
    media_image9.png
    105
    164
    media_image9.png
    Greyscale
,
or the formulas:

    PNG
    media_image10.png
    100
    165
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    73
    153
    media_image11.png
    Greyscale
.
Accordingly, the reference discloses a compound encompassed by recited Formula (I), i.e.

    PNG
    media_image12.png
    304
    202
    media_image12.png
    Greyscale
,
where –L1-R1 and –L2-R2 both given by RC of the reference and are biphenyl, i.e. L1, L2, R1, and R2 are each phenyl or L1 and L2 are phenyl and R1 and R2 are carbazole,

    PNG
    media_image10.png
    100
    165
    media_image10.png
    Greyscale
or
    PNG
    media_image11.png
    73
    153
    media_image11.png
    Greyscale
.


Regarding claim 2, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses that R1 and R2 are:

    PNG
    media_image7.png
    110
    194
    media_image7.png
    Greyscale
,
where the integers m and n are zero (0).

Regarding claim 3, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses that R1 and R2 are:

    PNG
    media_image13.png
    77
    100
    media_image13.png
    Greyscale
.



    PNG
    media_image10.png
    100
    165
    media_image10.png
    Greyscale
,
corresponding to the recited formula:

    PNG
    media_image14.png
    115
    173
    media_image14.png
    Greyscale
,
where Z is O; the integers m, n, and p are zero (0).

Regarding claim 5, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses a compound where R1 and R2 are given by the recited formula:

    PNG
    media_image15.png
    74
    112
    media_image15.png
    Greyscale
.

Regarding claim 8, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses that L1 and L2 are the same.

Regarding claim 9, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses L1 and L2 are given by the recited formula:

    PNG
    media_image16.png
    81
    157
    media_image16.png
    Greyscale
.

Regarding claim 10, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses that R1 and R2 are the same.

Regarding claim 11, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses that L1 and L2 are given by the recited formula:

    PNG
    media_image16.png
    81
    157
    media_image16.png
    Greyscale
.
R1 and R2 are given by the recited formula:

    PNG
    media_image17.png
    143
    270
    media_image17.png
    Greyscale
,
where the integer m and n are zero (0).

Regarding claim 12, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses that L1 and L2 are given by the recited formula:

    PNG
    media_image16.png
    81
    157
    media_image16.png
    Greyscale
.
1 and R2 are given by the recited formula:

    PNG
    media_image14.png
    115
    173
    media_image14.png
    Greyscale
,
where Z is O; the integers m, n, and p are zero (0).

Regarding claim 15, Aspuru-Guzik et al teaches all the claim limitations as set forth above.  From the discussion above, the reference discloses recited Formula (1-1), i.e.

    PNG
    media_image18.png
    418
    218
    media_image18.png
    Greyscale
,
where the integers m, n, and p are zero (0) and Z1 and Z2 are O.



    PNG
    media_image19.png
    141
    398
    media_image19.png
    Greyscale
.

Regarding claim 17, Aspuru-Guzik et al teaches all the claim limitations as set forth above. The reference does not disclose that the lowest singlet energy level S1 and the lowest triplet energy level T1 of the compound as recited in the present claims.  However, the reference has rendered obvious the instantly claimed compound. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al (US 2019/0088884) as applied to claims 1-5, 8-12, and 15-17 above, and in view of Leroy et al (US 2014/0061545).

The discussion with respect to Aspuru-Guzik et al as set forth in Paragraph 26 above is incorporated here by reference.

Regarding claim 18, Aspuru-Guzik et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an 
	The background of the reference discloses that organic light emitting device are useful is displays such as television screens, computers monitors and tablets ([0002]). Accordingly, it would have been obvious to utilize the organic light emitting device disclosed by the reference in a television screens, tablet, etc. and obtain a display panel with a reasonable expectation of success.
	The reference teaches all the claim limitations all as set forth above. While the reference discloses the compound as a light emitting compound, the reference does not disclose that the compound is guest compound as recited in the present claims.
	Leroy et al discloses that a typical structure for organic light emitting devices are composed of five layers where the emissive layer comprises a semiconducting organic host material doped with a guest emitter. ([0005]).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the light emitting compound disclosed by Aspuru-Guzik et al as a guest compound in an organic light emitting device as doing so would amount to nothing more than use of known compounds for its intended use, in a known environment to accomplish entirely expected results.

Regarding claim 19, the combined disclosures of Aspuru-Guzik et al and Leroy et al teach all the claim limitations as set forth above. While Aspuru-Guzik et al discloses an organic light emitting device, the reference does not disclose that the organic light emitting device comprises one or more layers as recited in the present claims.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to use of electron and hole transporting layers in the organic light emitting device disclosed by Aspuru-Guzik et a as doing so would amount to nothing more than use of known layers in known devices for their intended use, in a known environment to accomplish entirely expected results.

Regarding claim 20, the combined disclosures of Aspuru-Guzik et al and Leroy et al teach all the claim limitations as set forth above. As discussed above, Aspuru-Guzik et al discloses a display panel, i.e. a display apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767